DETAILED ACTION
In response to communications filed 24 August 2022, claims 1, 8, 10, 12, and 19-20 are amended; claims 7, 9, and 18 are cancelled; and claims 21-23 are added per applicant’s request. Claims 1-6, 8, 10-17, and 19-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Rejections Under 35 U.S.C. § 101”, filed 24 August 2022, page 10, line 17, to page 11, line 10, with respect to claims 1, 12, and 20 have been fully considered and are persuasive.  The rejection of claims 1-6, 8, 10-17, and 19-23 has been withdrawn. 
Applicant’s arguments, see section “Claim Objection”, filed 24 August 2022, with respect to claim 20 have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 
Applicant’s arguments, see section “Claim Rejections Under 35 U.S.C. § 102”, filed 24 August 2022, with respect to claim 1, 12, and 20 have been fully considered but are not persuasive.
Applicant argues that Tan does not teach the step of “receiving a target resource sent by a server,” as recited, because
There is no time relation between the sending by the client and the returning by the server in Tan. Thus, Tan discloses nothing about the “in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition” [emphasis in original]

However, this argument is not persuasive, because the features upon which applicant relies (i.e., a time relation) are not recited in the rejected claims. Tan teaches in [0050]-[0052] returning the “search result and the generated predicted query words,” i.e., a target resource, by the server based on the “prediction accuracy,” i.e., a degree of association. When the “rules” i.e., a preset condition, of the “predication method” are satisfied the target resource is returned. Accordingly, Tan teaches the limitations as recited.
Applicant’s arguments, see section “Claim Rejections Under 35 U.S.C. § 103”, filed 24 August 2022, with respect to claim 1, 12, and 20 have been fully considered but are not persuasive.
Applicant argues that “Tan discloses nothing about the Limitations F, G, H, and I.” However, Tan in view of Burkard is used to reject these limitations. In addition, applicant argues that Burkard fails to disclose the “case that there is a target page associated with the first keyword,” however, Tan is relied upon to teach this feature. Applicant’s arguments are therefore not persuasive, because they are against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities: “a received target resource” has antecedent basis and should be --the received target resource-- (claim 1, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN 103617253 A; citations refer to the English translation PTO 158608) in view of Burkard et al. (US 10,572,548 B2).

Regarding claim 1, Tan teaches a search method, comprising:
receiving a first keyword inputted by a user (see Tan [0044] and [0047], “query word entered by the user”);
receiving a target resource sent by a server in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page (see Tan [0050]-[0052], “returns the search result and the generated predicted query words,” where the “predicted query words” comprise a target keyword, the “search result” is a target resource, and the “prediction accuracy” is a degree of association);
pre-rendering a received target resource in a target container when receiving the target resource returned by the server (see Tan [0053], “pre-rendering and hiding the search result,” where [0056]-[0057] teach an “iframe” target container);
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page (see Tan [0059], “user finally initiates a search request . . . client will immediately show the prerendered
search result”);
wherein the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises any one of: in a case that a historical probability of searching for the target keyword after inputting the first keyword by the user is greater than or equal to a preset threshold, the degree of association between the first keyword and the target keyword meets the preset condition; or, in a case that there is a target page associated with the first keyword, the degree of association between the first keyword and the target page meets the preset condition (see Tan [0050]-[0052], “search result returned according to the predicted query word”).
Tan does not explicitly teach wherein the target page is valid at a preset time.
However, Burkard teaches wherein the target page is valid at a preset time (see Burkard 9:51-10:21, “expiration period may be specified for different types of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the target page being valid at a preset time, as taught by Burkard, with the techniques taught by Tan, because “data that is likely to rapidly change, such as breaking news articles, stock quotes, syndication feeds, and the like, is more likely to grow stale quickly, and might be associated with a shorter expiration timer” (see Burkard 9:51-10:21).
Tan as modified teaches wherein, the target container is loaded with a resource of the target page valid at the preset time (see Tan [0050]-[0052] and Burkard 9:51-10:21, where the target containing is loaded with a resource of the target page, taught by Tan, that is valid at the preset time, as taught by Burkard),
the method further comprises:
storing the target resource in the target container onto a target disk (see Tan [0050]-[0052], the target resource is stored on a target disk of the “server”);
reloading the target resource from the target disk to the target container under a predetermined condition in a case that the target container is reused or released (see Tan [0050]-[0053] and [0060], a subsequent search that results in the same “predicted query words” will reload the target resource from the target disk).

Regarding claim 12, Tan teaches an electronic device, comprising:
at least one processor; and a storage communicatively connected to the at least one processor, wherein the storage stores therein an instruction configured to be executed by the at least one processor, and the at least one processor is configured to execute the instruction, to implement a search method (see Tan [0107]),
the method comprises:
receiving a first keyword inputted by a user (see Tan [0044] and [0047], “query word entered by the user”);
receiving a target resource sent by a server in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page (see Tan [0050]-[0052], “returns the search result and the generated predicted query words,” where the “predicted query words” comprise a target keyword, the “search result” is a target resource, and the “prediction accuracy” is a degree of association);
pre-rendering a received target resource in a target container when receiving the target resource returned by the server (see Tan [0053], “pre-rendering and hiding the search result,” where [0056]-[0057] teach an “iframe” target container);
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page (see Tan [0059], “user finally initiates a search request . . . client will immediately show the prerendered search result”);
wherein the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises any one of: in a case that a historical probability of searching for the target keyword after inputting the first keyword by the user is greater than or equal to a preset threshold, the degree of association between the first keyword and the target keyword meets the preset condition; or, in a case that there is a target page associated with the first keyword, the degree of association between the first keyword and the target page meets the preset condition (see Tan [0050]-[0052], “search result returned according to the predicted query word”).
Tan does not explicitly teach wherein the target page is valid at a preset time.
However, Burkard teaches wherein the target page is valid at a preset time (see Burkard 9:51-10:21, “expiration period may be specified for different types of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the target page being valid at a preset time, as taught by Burkard, with the techniques taught by Tan, because “data that is likely to rapidly change, such as breaking news articles, stock quotes, syndication feeds, and the like, is more likely to grow stale quickly, and might be associated with a shorter expiration timer” (see Burkard 9:51-10:21).
Tan as modified teaches wherein, the target container is loaded with a resource of the target page valid at the preset time (see Tan [0050]-[0052] and Burkard 9:51-10:21, where the target containing is loaded with a resource of the target page, taught by Tan, that is valid at the preset time, as taught by Burkard),
the method further comprises:
storing the target resource in the target container onto a target disk (see Tan [0050]-[0052], the target resource is stored on a target disk of the “server”);
reloading the target resource from the target disk to the target container under a predetermined condition in a case that the target container is reused or released (see Tan [0050]-[0053] and [0060], a subsequent search that results in the same “predicted query words” will reload the target resource from the target disk).

Regarding claim 20, Tan teaches a non-transitory computer readable storage medium storing therein a computer instruction, wherein the computer instruction is configured to be executed by a computer, to implement a search method (see Tan [0107]),
the method comprises:
receiving a first keyword inputted by a user (see Tan [0044] and [0047], “query word entered by the user”);
receiving a target resource sent by a server in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page (see Tan [0050]-[0052], “returns the search result and the generated predicted query words,” where the “predicted query words” comprise a target keyword, the “search result” is a target resource, and the “prediction accuracy” is a degree of association);
pre-rendering a received target resource in a target container when receiving the target resource returned by the server (see Tan [0053], “pre-rendering and hiding the search result,” where [0056]-[0057] teach an “iframe” target container);
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page (see Tan [0059], “user finally initiates a search request . . . client will immediately show the prerendered
search result”);
wherein the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises any one of: in a case that a historical probability of searching for the target keyword after inputting the first keyword by the user is greater than or equal to a preset threshold, the degree of association between the first keyword and the target keyword meets the preset condition; or, in a case that there is a target page associated with the first keyword, the degree of association between the first keyword and the target page meets the preset condition (see Tan [0050]-[0052], “search result returned according to the predicted query word”).
Tan does not explicitly teach wherein the target page is valid at a preset time.
However, Burkard teaches wherein the target page is valid at a preset time (see Burkard 9:51-10:21, “expiration period may be specified for different types of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the target page being valid at a preset time, as taught by Burkard, with the techniques taught by Tan, because “data that is likely to rapidly change, such as breaking news articles, stock quotes, syndication feeds, and the like, is more likely to grow stale quickly, and might be associated with a shorter expiration timer” (see Burkard 9:51-10:21).
Tan as modified teaches wherein, the target container is loaded with a resource of the target page valid at the preset time (see Tan [0050]-[0052] and Burkard 9:51-10:21, where the target containing is loaded with a resource of the target page, taught by Tan, that is valid at the preset time, as taught by Burkard),
the method further comprises:
storing the target resource in the target container onto a target disk (see Tan [0050]-[0052], the target resource is stored on a target disk of the “server”);
reloading the target resource from the target disk to the target container under a predetermined condition in a case that the target container is reused or released (see Tan [0050]-[0053] and [0060], a subsequent search that results in the same “predicted query words” will reload the target resource from the target disk).

Regarding claims 2, 13, and 21, Tan as modified teaches wherein, subsequent to the receiving the first keyword inputted by the user, the method further comprises:
sending a first search request for the first keyword to the server (see Tan [0049], “client . . . send the information to the server”);
pre-rendering a resource of a first search result page returned by the server in a first container when receiving the resource of the first search result page returned by the server, wherein the first search result page is a search result page corresponding to the first keyword (see Tan [0053] and [0056]-[0057]).

Regarding claims 3, 14, and 22, Tan as modified teaches wherein, subsequent to the receiving the first keyword inputted by the user, the method further comprises:
sending, in a case that it is detected that the user has changed a current keyword to a second keyword, a second search request for the second keyword to the server (see Tan [0049], “client . . . send the information to the server,” where [0048] teaches that the user has changed a current keyword to a second keyword by detecting “whether an error correction appears, corrected content”);
pre-rendering a resource of a second search result page returned by the server in a second container when receiving the resource of the second search result page returned by the server, wherein the second search result page is a search result page corresponding to the second keyword (see Tan [0053] and [0056]-[0057]).

Regarding claims 4, 15, and 23, Tan as modified teaches further comprising: outputting, in a case that a second search instruction inputted by the user is detected, a resource in a container corresponding to the current keyword in response to the second search instruction (see Tan [0059]).

Regarding claims 5 and 16, Tan as modified teaches wherein the receiving the target resource sent by the server in a case that the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises: receiving, in a case that the target keyword or the target page whose degree of association with the first keyword meets the preset condition is predicted by the server, the target resource sent by the server based on the prediction after the server receives the first search request (see Tan [0050]-[0052]).

Regarding claims 6 and 17, Tan as modified teaches wherein the receiving the target resource sent by the server in a case that the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises:
sending, in a case that the target keyword or the target page whose degree of association with the first keyword meets the preset condition is predicted by a client, a third search request for the target keyword or the target page to the server (see Tan [0049], “client can send information only in a specific condition, or can discard unimportant information when sending information, or can combine information or preliminarily infer one or more query words for reference by the server”);
receiving the target resource returned by the server based on the third search request (see Tan [0050]-[0052]).

Regarding claims 8 and 19, Tan as modified does not explicitly teach wherein, the target container is loaded with a resource of the target page valid at the preset time; the method further comprises: prohibiting reusing or release of the target container in a case that all pre-created containers are occupied.
However, Burkard further teaches prohibiting reusing or release of the target container in a case that all pre-created containers are occupied (see Burkard 15:7-47, when the “maximum number ‘n’ prerenders” are occupied, reusing or releasing the prerender container is prohibited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prohibit reuse or release of the target container, as taught by Burkard, in combination with the techniques taught by Tan as modified, because “the client 102 may reserve a particular amount of system memory for prerendering, and generate prerender instances until the reserved memory is filled” (see Burkard 15:7-47).

Regarding claim 10, Tan as modified teaches wherein the predetermined condition comprises at least one of: an application program of the target page is restarted; a preset time period before the preset time is reached (see Burkard 9:51-10:21, “expiration period”).

Regarding claim 11, Tan as modified teaches wherein the container comprises at least one of: a container used for loading a webpage; a container used for loading a small program; a container used for loading structured data (see Tan [0056]-[0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159